

Exhibit 10.21
Amendment to the 2015 Inventory Purchase and Consignment Agreement


This Amendment to the Textbook Services Agreement (the “Superseding Agreement”)
is entered into effective as of January 1, 2018 by and among Ingram Hosting
Holdings LLC, a Delaware limited liability company, formerly known as Ingram
Hosting Holdings Inc., (“IHH”), Chegg, Inc., a Delaware corporation (“Chegg”),
and Ingram Book Group LLC, a Tennessee limited liability company, formerly known
as Ingram Book Group Inc., (“IBG”). IHH, Chegg and IBG are each a “Party” and
collectively the “Parties”.


Whereas, the Parties entered into that certain 2015 Inventory Purchase and
Consignment Agreement dated April 3, 2015 (the “2015 Agreement”), pursuant to
which Chegg, on behalf of IHH, sources, purchases, rents, and sells new and used
textbooks from and to Consumers (defined below) and IHH takes and retains title
and manages the warehousing and logistics with respect to the textbooks.


Whereas, IHH and Chegg wish to modify the 2015 Agreement as set forth herein.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
obligations hereinafter set forth, the Parties hereby agree as follows.


1.
The following is added immediately after subsection (iv) of the “Fees; Payment
Terms” section under the “Fee Schedule” heading in Section 6 of the Confidential
Appendix with respect to additional payments:



(v) Beginning on January 1, 2018 and continuing through the Term of this 2015
Agreement, IHH shall owe Chegg an amount equal to [***] per book sourced for
rental program [***]. [***] Such amount shall be paid to Chegg within [***]
days.


2.
The following is added to the end of the “Fees; Payment Terms” section under the
“Fee Schedule” heading in Section 6 of the Confidential Appendix with respect to
additional payments:



[***]


3.
The following is added to Section 7, Risk Sharing, of the Confidential Appendix.



The following table shows the [***] expressed as a % of [***] for the [***]
tranches referred to in this 2015 Agreement. All other Fees and Additional
Payments shall be shared between IHH and Chegg per Section 6 of the Confidential
Appendix. The [***]below will not be subject to a trigger for early termination
referred to herein.


Tranche type
Cumulative Base (Original) and Adjusted (Revised) [***] as % of [***]
[***]
[***]
[***]
[***]



[***]




[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
1



--------------------------------------------------------------------------------




The following table shows the key base assumptions underlying the financials of
the [***] tranches.


Base Assumptions
Average Acquisition Price per Unit
[***]
 
 
Logistics Cost per Rental Turn
[***]
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



A “Rental Turn” is defined as a roundtrip Net Rental Unit (as defined below)
transaction with both an outbound and return inbound shipping rental leg. Just
an outbound Net Rental Unit transaction would count as [***] Rental Turns. The
average Rental Turns for a procurement tranche will be calculated as Net Rental
Units over [***] for [***] tranche or [***] for [***] tranche minus the [***]
Rental Turn impact of units without a return inbound shipping leg. Units without
a return inbound shipping leg are units charged a Replacement Fee, units charged
a Purchase Fee, and any other units not returned by students.


“Net Rental Unit” means unit ordered and received by a customer less any unit
returned outside the typical end of cycle.


[***]


4.
The last row of the table in Section 8 of the Confidential Appendix is hereby
deleted and replaced with the following:



Purchase Date
Payment Structure
Payment Terms
Jan 1, 2018 onward
[***]
[***]



5.
Insurance for Chegg Partner Inventory: The definition of "Chegg Inventory" per
‘Definitions’ in Section 1 of the 2015 Inventory Purchase and Consignment
Agreement is amended as follows:



"Chegg Inventory" means the new and used textbooks owned by Chegg or its [***]
partners (the “[***] Inventory”) but transferred to IBG warehouses for IBG to
manage the logistics of sale and rental during the Term. Together, the IHH
Inventory and the Chegg Inventory are referred to as the "Combined Inventory."


6.
The following is added to Section 2(h) of the 2015 Agreement:



[***]


7.
The attached Best Practices Addendum, effective February 28, 2017, is hereby
incorporated into and becomes a part of the 2015 Agreement.

 
8.
Except as explicitly set forth herein, the 2015 Agreement remains unchanged and
in full force and effect.



9.
This Amendment is (i) governed by the laws of the State of Delaware without
regard to its conflicts of laws provisions, and (ii) may be executed in
counterparts and/or by electronic signature (including in pdf form) and if so
executed shall be equally binding as an original copy of this Amendment executed
in ink by both parties.



[Signatures appear on the following page


[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
2



--------------------------------------------------------------------------------




ACCEPTED AND AGREED:
 
 
 
 
 
CHEGG, INC.
 
INGRAM HOSTING HOLDINGS LLC
 
 
 
By: /S/ NATHAN T. SCHULTZ
 
By: /S/ BRIAN K. DAUPHIN
Name:    Nathan T. Schultz
 
Name: Brian K. Dauphin
Title:    CLO
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
Address:
 
Address:
3990 Freedom Cir.
 
14 Ingram Boulevard
Santa Clara, CA 95054
 
La Vergne, TN 37086
Attn: Legal
 
Dept. Attn: Brian Dauphin, Sr. Vice President, Finance
 
 
 
 
 
INGRAM BOOK GROUP LLC
 
 
 
 
 
By: /S/ BRIAN K. DAUPHIN
 
 
Name: Brian K. Dauphin
 
 
Title: Chief Financial Officer
 
 
 
 
 
Address:
 
 
14 Ingram Boulevard
 
 
La Vergne, TN 37086
 
 
Attn: Brian Dauphin, Chief Financial Officer









                            


                            


                            
                            
                            




                            
                            
                            
Signature Page to Amendment to 2015 Inventory Purchase and Consignment Agreement


[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
3



--------------------------------------------------------------------------------




Exhibit A
BEST PRACTICES ADDENDUM


[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
4



--------------------------------------------------------------------------------




BEST PRACTICES ADDENDUM
WHEREAS, Chegg and IBG entered into a Settlement Agreement (the “Settlement
Agreement”) with McGraw-Hill Global Education Holdings, LLC, Cengage Learning,
Inc., and Pearson Education, Inc. (individually and collectively, “Publishers”
or “EPEG”) in order to resolve a dispute with the Publishers regarding the
alleged distribution of counterfeit textbooks; and
WHEREAS, in connection with the Settlement Agreement, Chegg and IBG agreed to
adopt and implement the Anti-Counterfeit Best Practices (“Best Practices”); and
WHEREAS, the Parties now desire to allocate responsibilities and obligations
contained in the Best Practices and the Settlement Agreement between Chegg and
IBG, as well as to amend certain other terms as further identified herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1.
Best Practices Responsibility Allocation. The Parties acknowledge and agree that
the following chart sets forth the requirements and related contingencies (if
any) of Chegg and IBG for each identified section of the Best Practices and
certain provisions of the Settlement Agreement:

BP Section #
BEST PRACTICES REQUIREMENT
Responsible Party(ies)
Contingencies
1
TD shall maintain Anti-Counterfeit Culture.
[***]
[***]
2
TD will provide annual affirmation to EPEG of their adoption and implementation
of Best Practices.
[***]
[***]
4 a
TD will require its suppliers to affirm in writing or with valid electronic
acknowledgment that the textbooks they sell to TD are authentic and lawfully
acquired.
[***]
[***]
4 b
TD will require suppliers to provide accurate identifying information.
[***]
[***]
4 c
TD will employ a verification process to confirm that the Identifying
Information of the affirming supplier is accurate and updated regularly.
[***]
[***]
5
When TD acquires textbooks described as “new,” TD shall require at the time of
acquisition that the supplier identify the source of such books, including the
name and physical address, from which it obtained the textbooks. unless the
order contains less than 10 books of the same title or if the price is equal to
or greater than 90% of list price.
[***]
[***]
5
When TD acquires textbooks described as “used’ but which upon inspection, are
actually new, TD shall promptly require the supplier to identify the source of
the books, including the name and physical address unless the order contains
less than 10 books of the same title or if the price is equal to or greater than
90% of list price.
[***]
[***]
6
TD shall maintain a database of all titles it has previously identified as
counterfeit, as well as suppliers who have previously provided counterfeit
textbooks to TD.
[***]
[***]
6
TD shall exercise greater caution with respect to known counterfeit titles and
suppliers who have previously provided counterfeit textbooks.
[***]
[***]



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
5



--------------------------------------------------------------------------------




7
TD shall have qualified and trained personnel inspect incoming inventory to
determine, as best as they can, if the inventory is counterfeit.
[***]
[***]
7 a
TD shall inspect all textbooks with a title that is known by TD to have been
counterfeited previously.
[***]
[***]
7 b
TD shall inspect new textbooks (including textbooks described as “used” but
which are actually new) that are sold in quantities of five or more at a price
that is less than 90% of the publisher’s net price.
[***]
[***]
7 c
TD shall inspect all textbooks with a title that is included on a list of recent
releases provided by EPEG.
[***]
[***]
7 d
TD shall inspect all textbook titles sold in quantities of five or more by a
supplier that has previously provided TD with a counterfeit textbook, unless
such supplier either (i) has sold more than 50,000 textbooks to TD in the prior
12 months and less than 1% of the textbooks supplied have been identified as
counterfeit, or (ii) is a Best Practice Distributor.
[***]
[***]
7 e
TD shall inspect all textbooks sold in quantities of ten or more per title
contained in a shipment that includes a counterfeit textbook.
[***]
[***]
7 f
TD shall inspect any inventory that to its knowledge, shipped directly or
indirectly from outside the United States.
[***]
[***]
7 g
TD shall inspect textbooks of poor quality or that have traits known by TD to be
consistent with counterfeit textbooks.
[***]
[***]
7 (last paragraph)
Other than for textbooks that TD sources directly from a publisher or a Best
Practice Distributor, TD shall perform systematic random inspections on incoming
textbooks.
[***]
[***]
8
Inspections shall be conducted by trained personnel who compare the incoming
inventory to a legitimate exemplar from the publisher unless a textbook is
rejected as counterfeit without the need for a comparison.
[***]
[***]
8
In the event, that TD does not have a legitimate exemplar available to it, it
may purchase one from the relevant publisher, or alternatively, submit the
incoming textbook to the publisher or their designated review agent to determine
if the textbook is counterfeit.
[***]
[***]
9
Upon inspection, if a textbook appears to be counterfeit, TD will promptly
notify the applicable publisher by email (in the form set forth on Exhibit A)
and ship the textbook or an exemplar from the shipment to the publisher.
[***]
[***]
9
If TD sends an exemplar of a larger shipment to the publisher, TD will
quarantine the remaining portions of the shipment of the same ISBN, as well as
any textbooks that are new or appear to be new, and will not distribute such
portions until the publisher has made a determination of legitimacy.
[***]
[***]



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
6



--------------------------------------------------------------------------------




10
In the event TD determines or is informed that it has sold, rented or otherwise
distributed a counterfeit book, it shall promptly notify the respective
publisher and immediately take steps, in an effort, to mitigate the harm. Among
other things, this means that TD shall immediately notify any entity to whom it
sold five or more copies of the counterfeit textbook and request that such buyer
return the counterfeit textbooks, which at the publisher’s discretion and
direction, TD will ship to the applicable publisher (at the publisher’s expense)
or destroy (at TD’s expense). If the buyer refuses to cooperate, TD will
promptly advise the publisher of such.
[***]
[***]
11
TD will employ an inventory management system that allows TD to track the source
of each particular textbook that it purchases, sells or maintains in its
inventory. The inventory management system will include, at a minimum, marking
or coding each text book with a unique identifier that allows TD to determine
(1) who provided the textbook to TD, (2) the date it was received, and (3) the
purchase price. TD will maintain the records for at least five (5) years from
the date of purchase.
[***]
[***]
12
When shipping a potentially counterfeit textbook to a publisher or their
reviewing agent, the textbooks should include a filled out copy of Exhibit B
[***]. When shipping a counterfeit textbook to a publisher, TD will provide
notice by email to the publisher in advance of sending the shipment that will
include all the information set forth on Exhibit C, as well as information
concerning the shipment (number of textbooks, tracking information, etc.).
[***]
[***]
13
Under no circumstance will TD return a known counterfeit or suspected
counterfeit textbook to one of its suppliers or to a customer. TD understands
that the respective publishers may require those items as evidence in a lawsuit
and thus they need to be preserved.
[***]
[***]
14
TD will not intentionally remove or alter from any textbooks any known devices,
markings, or other tools used by the publishers to track or identify legitimate
copies of their textbooks. Nor shall TD encourage, induce support, or aid other
to do so.
[***]
[***]
15
TD will reasonably cooperate with the publishers as they take targeted action to
enforce against counterfeits. This includes providing information, documents and
sample inventory with respect to recently identified counterfeit titles and
sellers that are the subject of publisher enforcement efforts.
[***]
[***]



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
7



--------------------------------------------------------------------------------




16
Upon request from EPEG and no more than once per year, unless there is a good
faith belief that it is needed more frequently, TD shall allow EPEG, at a
mutually agreed date and time, to audit its compliance with these Best
Practices. Also, if a publisher has a good faith belief that TD has distributed
counterfeit books subsequent to any prior audit, it may conduct an audit of TD’s
inventory (including the records of that inventory supplied by TD), either by
title or supplier, or randomly, in an attempt to identify counterfeits and/or
supplier of counterfeits.
[***]
[***]
17
TD will designate one person within its organization to be responsible for
overseeing compliance with these Best Practices. Within 14 days of naming such
person or their successor, TD shall identify the person to EPEG for purposes of
communications.
[***]
[***]
[***]
[***]
[***]
[***]



2.
Best Practices Costs.

a.
Inspections. [***]. Such invoice shall include a report listing the items
flagged for inspection by Chegg and the items flagged as suspect by IBG. [***]
Non-routine audit costs not contemplated above, including but not limited to
publisher audits, will be shared equally by the Parties

b.
Storage of quarantined textbooks. [***]

c.
[***]



3.
Indemnification. Each of IBG and Chegg agree to indemnify, defend and hold the
other harmless from and against any and all losses, liabilities, damages, and
third party claims (and all damages awarded to third parties,



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
8



--------------------------------------------------------------------------------




third party liabilities, costs and expenses, including without limitation,
reasonable attorneys’ fees) arising from or related to the other party’s failure
to fulfill its requirements set forth in Section 1 above, unless such failure is
directly attributable to the other party’s failure to perform a related
contingency as identified in Section 1. In the event a related contingency is
not met or performed by the applicable party and such non-performance results in
the failure of the other party to fulfill its related requirements, then the
party whose obligation it was to perform the related contingency shall
indemnify, defend and hold harmless the other party. The additional terms and
conditions applicable to indemnification as set forth in Section 17 of the 2015
Agreement shall apply to the indemnification obligations contained herein.


4.
Dispute Resolution. Subject to the terms of this Section 4, prior to any party
filing suit against another party for an alleged breach of this Addendum, the
party that intends to file suit must first provide written notice of the alleged
breach and the basis for such allegation. Following such notice, the relevant
parties shall negotiate in good faith in an attempt to resolve the dispute. If
the dispute is not resolved within fifteen (15) days from the date of the
notice, the party that provided the notice may initiate an expedited mediation
using JAMS. The mediation session must occur within 30 days of initiating the
proceeding with JAMS, unless the relevant parties agree otherwise. In the event
that the dispute is not resolved through such mediation, the relevant parties
are permitted to file suit in court.







[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.
9

